In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
JAMES E. SMITH,           *
                          *
              Petitioner, *                          No. 13-617V
v.                        *                          Special Master Christian J. Moran
                          *
SECRETARY OF HEALTH       *                          Filed: April 24, 2014
AND HUMAN SERVICES,       *
                          *                          Stipulation; Trivalent Influenza
              Respondent. *                          (“flu”) vaccine, Guillain-Barre´
                          *                          syndrome (“GBS”).
********************

Michael S. Pemberton, Pemberton & Scott, PLLP, Knoxville, TN, for Petitioner;
Tara J. Kilfoyle, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 21, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by James Smith on August 28, 2013. In his
petition, Mr. Smith alleged that the trivalent influenza (“flu”) vaccination, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which he received on October 4, 2010, caused him to develop Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that he experienced the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages as a result of his
condition.

      Respondent denies that the flu immunization is the cause of petitioner’s
alleged GBS, and or any other injury.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $60,000.00 in the form of a check payable to petitioner,
       James Smith. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-617V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00617-UNJ Document 18 Filed 04/21/14 Page 1 of 5
Case 1:13-vv-00617-UNJ Document 18 Filed 04/21/14 Page 2 of 5
Case 1:13-vv-00617-UNJ Document 18 Filed 04/21/14 Page 3 of 5
Case 1:13-vv-00617-UNJ Document 18 Filed 04/21/14 Page 4 of 5
Case 1:13-vv-00617-UNJ Document 18 Filed 04/21/14 Page 5 of 5